Citation Nr: 1511071	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-37 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral vascular disease, left lower extremity, secondary to service connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board most recently remanded this matter in July 2014 to the agency of original jurisdiction (AOJ) for additional development.  The requested development completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Peripheral vascular disease of the Veteran's left lower extremity was caused by the Veteran's service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for peripheral vascular disease of the Veteran's left lower extremity have all been met.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current peripheral vascular disease of the left lower extremity is due to his service-connected diabetes mellitus.  Service connection was established for diabetes mellitus in a September 2006 rating decision.  Service connection was established for peripheral vascular disease, status post above the knee amputation, right lower extremity, in a March 2013 rating decision.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can also be established on a "secondary" theory of entitlement.  See 38 U.S.C.A. § 3.310 (2014).  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Nacogdoches Medical Center Hospital treatment records document that the Veteran's left lower extremity peripheral vascular disease manifested by October 1995.  Those records also show that he had a right leg above the knee amputation in January 1996 after prior reconstructive vascular surgeries of the right leg.  

The Veteran's claim that gave rise to this appeal included entitlement to service connection for diabetes, neuropathy of the lower extremity, and amputation of the lower extremity due to diabetes.  During an August 2006 VA compensation and pension (C&P) diabetes examination, the Veteran reported that he was diagnosed with diabetes mellitus in 2003 on a routine blood test.  The examiner noted a history of thirty years of cigarette smoking, ending in 1995 when the Veteran quit smoking.  The examiner provided an opinion that the Veteran's peripheral vascular disease was not due to diabetes mellitus because his peripheral vascular disease was diagnosed eight years prior to diagnosis of diabetes.  This opinion referred to peripheral vascular disease of the right leg only.  An August 2006 neurologic C&P examination report includes a determination that his left lower extremity symptoms are most likely due to peripheral vascular disease.  

Of record are several letters of record from the Veteran's private physician, Dr. "R.B."  In a letter dated in November 2008 letter, Dr. R.B. provided the following explanation as to a relationship between the Veteran's diabetes and his peripheral vascular disease:

However, you state that his numbness of his left great toe documented in your exit records in August 7, 2006 was not related to service-connected disability.  However, as you must know often times neurotrophic and neuropathy changes occur well before diabetes is diagnosed by high blood sugar. . . . Diabetes is not just a disease of blood sugar elevation but is a generalized disease, a metabolic disease and it affects a number of organs of the body.  It is not unusual to suffer complications of diabetes before the blood sugar is elevated.  I am firmly convinced that his neuropathy and peripheral vascular disease did predate his elevation in blood sugar therefore it is related to the service-connected exposure to Agent Orange.  For this reason, I think certainly his peripheral vascular disease resulted in the amputation, neuropathy, all were secondary to diabetes, are a result of his exposure to Agent Orange in Vietnam as that caused the diabetes in the first place.  Just because his blood sugar does not become elevated until later, does not mean that the other symptoms of diabetes did not occur earlier.  This is well documented in medical literature.  

The RO requested an addendum to the 2006 VA opinion, asking that the examiner review Dr. R.B.'s letter.  The examiner provided the opinion in October 2010.  She remarked that Dr. R.B. did not mention the Veteran's tobacco use or date of the original diagnosis of peripheral vascular disease.  She noted that by the time of the amputation of the right leg the Veteran had already had two failed right leg bypass grafts.  It was also reference that the Veteran had given a history of peripheral vascular disease prior to 1995.  The examiner stated that the Veteran had a 30 plus year history of tobacco use and that he was diagnosed with diabetes in 2003, many years after the diagnosis of peripheral vascular disease.  From this she concluded that his diabetes did not cause or aggravate his peripheral vascular disease.  She explained the effect of the tobacco use and the diabetes as follows:

While it is true on a cellular level there are microvascular changes beginning prior to confirmed diagnosis of diabetes that does not mean that these microvascular changes are severe enough and severe enough (sic) to occlude a major artery to the point where repeated by-passes are needed more than 7 years prior to diagnosis of diabetes mellitus.  That would definitely be considered outside the realm of possibility.  This Veteran smoked for 30 + years.  Tobacco use is the number one cause of peripheral vascular disease due to the inflammation that tobacco products cause in the vascular system.  This veteran smoked and it resulted in the (sic) common complication of tobacco use disorder which was peripheral vascular disease.  Unfortunately for this veteran it was severe enough to cause the loss of leg.  

She provided information from the American Cancer Institute that tobacco smoke can lead to PVD.  

This opinion is of limited probative value to the extent that it could be considered evidence against a grant of service connection for peripheral vascular disease of the left lower extremity.  This is because her opinion was based on the severity of the right lower extremity peripheral vascular disease.  

In March 2012, the Board remanded the issues of entitlement to service connection for left and right lower extremity peripheral vascular disease for a medical opinion as to whether the Veteran's diabetes aggravated his peripheral vascular disease of either extremity.  The examiner who provided the October 2010 opinion provided an addendum opinion in March 2012.  The opinion provided little more than what was provided in the 2010 opinion, other than to question whether Dr. R.B. was aware of the dates of diagnoses of diabetes and peripheral vascular disease.  

Determining that the March 2012 addendum was also inadequate, the Board remanded the matter again in June 2012.  In June 2012, a different VA examiner provided a nexus opinion favorable to a grant of service connection for right lower extremity peripheral vascular disease, explaining that it was at least as likely as not that the Veteran's diabetes aggravated the right leg condition because infected grafts were removed.  The examiner did not address whether the diabetes aggravated the left lower extremity peripheral vascular disease so the Board remanded that issue for another opinion in July 2014.  

In December 2014, the same examiner who provided the June 2012 opinion provided an addendum addressing the left lower extremity peripheral vascular disease.  The examiner first addressed the question as to whether the Veteran's peripheral vascular disease of the left lower extremity was proximately due to, or the result of, his service connected diabetes.  The examiner stated that diabetes and smoking are the strongest risk factors for PVD and that other risk factors are advanced age, hypertension, and hyperlipidemia, the Veteran had all of the risk factors, and his peripheral vascular disease was diagnosed in 1995 while his diabetes was diagnosed in 2003.  

The examiner then stated that it is less likely than not that the Veteran's diabetes aggravated his peripheral vascular disease.  His rationale was as follows (original all upper case):  "Because he has had periferal (sic) vascular disease since 1995 and diabetes since 2003 and he is still able to ambulate 1/3 block, had not had surgery, and has been advised to continue medical management and walking per vascular surgery specialist."  

Having assembled all of the competent negative and positive evidence, the Board concludes that the preponderance of evidence shows that the Veteran's service-connected diabetes mellitus caused his left lower extremity peripheral vascular disease.  The most probative evidence favorable to the Veteran is Dr. R.B.'s 2008 letter and the most recent VA opinion.  Dr. R.B.'s letter provides a logical medical rationale for finding Veteran's diabetes caused his peripheral vascular disease of the left lower extremity regardless of when diabetes was diagnosed.  The most recent VA opinion was that the Veteran had all of the risk factors for peripheral vascular disease, including diabetes.  This evidence is more probative than the opinions attributing his peripheral vascular disease solely to tobacco use and the significance of the diagnoses dates.  There is no requirement that other risk factors for the Veteran's peripheral vascular disease of the left lower extremity not be present in order to grant service connection on a secondary causation basis.  What is shown by the evidence, including the most recent VA opinion, is that his diabetes did cause the peripheral vascular disease of his left lower extremity.  

As the preponderance of evidence is favorable to a finding that the Veteran's service-connected diabetes mellitus caused his peripheral vascular disease of the left lower extremity, the appeal must be granted.  Because the Board grants the appeal in full, any failure on VA's part to meet its duties to notify and assist the Veteran in substantiating his claim is harmless error.  



ORDER

Service connection for peripheral vascular disease of the left lower extremity is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


